J-S61003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.N.S., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA



APPEAL OF: T.J., MOTHER
                                                 No. 505 EDA 2017


            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0001113-2016


                                *****

IN THE INTEREST OF: N.S., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA



APPEAL OF: T.J., MOTHER
                                                 No. 508 EDA 2017


            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001113-2016.
                        CP-51-DP-0002470-2014


                                *****

IN THE INTEREST OF: I.N.S., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA



APPEAL OF: T.J., MOTHER
                                                 No. 509 EDA 2017


            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0001114-2016
J-S61003-17




IN THE INTEREST OF: I.N.S., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA



APPEAL OF: T.J., MOTHER
                                                 No. 510 EDA 2017


            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0001114-2016
                        CP-51-DP-0002471-2014


                                *****

IN THE INTEREST OF: J.S., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA



APPEAL OF: T.J., MOTHER
                                                 No. 511 EDA 2017


            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0001115-2016


                                *****

IN THE INTEREST OF: J.S., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA



APPEAL OF: T.J., MOTHER
                                                 No. 512 EDA 2017


            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-DP-0002472-2014

                                 -2-
J-S61003-17



BEFORE: LAZARUS, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                       FILED SEPTEMBER 21, 2017

        T.J. (Mother) appeals from the trial court’s orders, entered in the Court

of Common Pleas of Philadelphia County, involuntarily terminating her

parental rights to her three minor children, J.J.S. (born 6/12), and twins,

N.N.S. (born 2/11) and I.N.S. (born 2/11) (collectively “Children”).1       After

careful review, we affirm.

        In June 2014, the Department of Human Service (DHS) became

involved with Mother and her family after reports that Children lacked

supervision and medical care, were truant from school, and that their drug

addicted maternal grandfather lived in the home. The family was monitored

over the next several months; in October 2014, DHS learned that Mother

had left Children in the care of maternal grandfather and had not returned

home. DHS obtained protective custody orders for Children and they were

placed in kinship care with maternal aunt.

        Children were adjudicated dependent on November 19, 2014. Mother,

who had an admitted mental health diagnosis of bipolar disorder, depression

and anxiety, was referred to outpatient mental health therapy in January

2015 in order to help her maintain stability in her life and provide safety and
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 R.S.’s (Father) parental rights were also terminated to Children. He has
not appealed from those termination decrees.



                                           -3-
J-S61003-17



permanency to Children. While Mother participated in 17 therapy sessions

and was on medication management throughout 2015 and early 2016, in

August 2016 Mother indicated that she felt she had met her goals without

being medicated. On August 16, 2016, a therapist discharged Mother from

therapy with an after-care plan, prescribed medication list, and index of

resources; Mother was advised to reconnect with treatment. Following her

discharge, Mother minimally attended treatment and never resumed

medication     management.           Within    weeks,   Mother   began   exhibiting

threatening behavior toward a friend who was her after-care plan support

system.

        On November 18, 2016, DHS filed petitions to involuntarily terminate

Mother’s parental rights to Children and to change the goal to adoption. On

January 19, 2017, the court held a termination hearing where DHS social

worker, Lakesha Akines, Mother and kinship caretaker, Raven Jacobs,

testified. After the hearing, the court entered an order terminating Mother’s

parental rights to all Children on the basis of 23 Pa.C.S. §§ 2511(a)(1), (2),

(5), (8), and (b) of the Adoption Act.2 Mother filed a timely notice of appeal

and court-ordered concise statement of errors complained of on appeal. She

presents the following issues for our review:




____________________________________________


2
    23 Pa.C.S. §§ 2101-2910.



                                           -4-
J-S61003-17


      (1)   Did the trial judge rule in error that the Philadelphia City
            Solicitor’s Office me[t] its burden of proof that Mother’s
            parental rights to her children should be terminated?

      (2)   Did the trial judge rule in error that the termination of
            Mother’s parental rights would best serve the needs and
            welfare of the children?

      (3)   Did the trial judge rule in error by changing the goal to
            adoption?

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is
      defined as testimony that is so “clear, direct, weighty and
      convincing as to enable the trier of fact to come to a clear
      conviction, without hesitance, of the truth of the precise facts in
      issue.” It is well established that a court must examine the
      individual circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence
      in light of the totality of the circumstances clearly warrants
      termination.

In re adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

      We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003).      Our scope of review is limited to determining

whether the trial court’s order is supported by competent evidence.         Id.

Moreover, we can affirm the trial court’s decision regarding the termination


                                     -5-
J-S61003-17



of parental rights with regard to any singular subsection of section 2511(a).

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      After reviewing the parties’ briefs, relevant case law, and the certified

record, we affirm the trial court’s order involuntarily terminating Mother’s

parental rights to Children based on the well-reasoned opinion authored by

the Honorable Lyris Younge.

      Here, Mother’s continued incapacity to perform her parental duties,

due to her significant mental health issues which she has been unable to

stabilize, causes Children to be without essential care necessary for their

physical   and   mental   well-being.     Mother   consistently   left   Children

unsupervised, blamed others for her circumstances, and often put Children

in maternal grandfather’s care, a known drug addict. As a result, the court

properly terminated Mother’s parental rights under section 2511(a)(2). See

23 Pa.C.S. § 2511(a)(2) (rights of parents in regard to child may be

terminated where “[t]he repeated and continued incapacity, abuse, neglect

or refusal of the parent has caused the child to be without essential parental

care, control or subsistence necessary for his physical or mental well-being

and the conditions and causes of the incapacity, abuse, neglect or refusal

cannot or will not be remedied by the parent.”).

      In addition, DHS caseworker Akines testified that Children would suffer

no harm if Mother’s parental rights were terminated.         N.T. Termination

Hearing, 1/19/17, at 43.      Further, Ms. Akins stated that it would be in

Children’s best interest if they were freed for adoption. Children have been

                                        -6-
J-S61003-17



flourishing in kinship care with their maternal aunt who provides them with

stability as well as their physical, emotional and educational needs; the bond

with maternal aunt is undeniable.      See In re I.J., 972 A.2d 5, 11-12

(strength of emotional bond between child and potential adoptive parent is

important consideration in “best interests” analysis).   Moreover, maternal

aunt testified that she was open to having Mother be a part of Children’s

lives regardless of the court’s ultimate decision. N.T. Termination Hearing,

1/19/17, at 70. Accordingly, we conclude that termination was also proper

under section 2511(b).

      We instruct the parties to attach a copy of Judge Younge’s opinion in

the event of further proceedings in the matter.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2017




                                    -7-
Circulated 09/05/2017 11:22 AM